           Case 1:20-cv-00449-JL Document 21 Filed 08/11/21 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


Josephine Amatucci

      v.                                          Case No. 20-cv-449-JL

Town of Wolfeboro, NH, et al.




                                      ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated August 2, 2021.


      SO ORDERED.

                                           ____________________________
                                           Joseph N. Laplante
                                           United States District Judge

Date: August 11, 2021

cc:   Josephine Amatucci, pro se
